DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1 and 11 have been amended.  Claims 1-11 are pending in the instant application.  Claims 6-10 remain withdrawn.   Claims 1-5, and 11 are under examination on the merits.  

Response to Amendment
The Amendment by Applicants’ representative Mr. Richard M. Russo on 07/14/2021 has been entered.   
Terminal Disclaimer
The terminal disclaimer filed on 07/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending U.S. Patent Application No. 15/556,740 (published as US2018/0050321) has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicants’ amendments to claims 1 and 11 by further defining the measurement method of “vortex” overcome the rejection.  The rejection is withdrawn.

Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicants’ amendment to claims 1 and 11 and the argument have been fully considered, and are sufficient to overcome the rejection.  The rejection is hereby withdrawn.  


Claim rejection under 35 U.S.C.§103(a)
 
Applicants’ amendment to claims 1 and 11 and the argument have been fully considered, but not sufficient to overcome the rejection.   Specifically, Applicants argue that Wattebled `273 surfactants have polymerizable groups (i.e. vinyl groups) of 
    PNG
    media_image1.png
    165
    496
    media_image1.png
    Greyscale
and indicate that these surfactants are not `washed out’ and are incorporated in the base polymer powder. However, the surfactant of Chemical Formula (2) R-SO3Na, wherein R is an alkyl having 8 to 16 carbon atoms as recited in Applicants’ amended claim 1 is not the same as the surfactant of Wattebled `273. Even though claim 1 is written in a product by process format, the identity of the surfactant represented by Chemical Formula 2 does not have a polymerizable group as described in Wattebled `273.  Applicants therefore conclude that the base polymer powder of claim 1 do not have the same structure due to Wattebled  `273 having polymerizable surfactants incorporated into the polymer network.  
Applicant’s argument is found not persuasive because Example 10E of Wattebled `273 discloses a method of making the superabsorbent polymers with 0.2% light sodium carbonate (a foaming agent) and 0.3% sodium laurylethersulphate (NaLES, an anionic surfactant). Example 10 teaches that NaLES is a surfactant which is not incorporable by polymerization or a “wash away” surfactant.  The anionic surfactant NaLES taught by the `273 publication is a closely related to the anionic surfactant sodium lauryl sulfate of Applicants’ claims 1-5 and 11.  Applicant’s claim 1 is written in a product by process format, the base polymer powder of claim 1 would have the same structure of the base polymer powder Example 10E of Wattebled  `273 because they are made from substantially same process and both the surfactants NaLES of and R-SO3Na are not incorporable into the polymer network.  Therefore, the rejection is maintained.   

Rejection of claims under Obviousness-type Double Patenting
The Terminal Disclaimer filed by Applicants on 07/14/2021 over the co-pending U.S. Patent Application No. 15/556,740 overcomes the rejection.  The rejection is hereby withdrawn.  


The following revised rejection is necessitated by the amendment filed 07/14/2021:

Claim Rejections - 35 USC § 103(a) (revised)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out 

Claims 1-5 and 11 are rejected under 35 U.S.C. 103 (a) as unpatentable over U.S. Patent Publication No. US2014/0312273 (“the `273 publication”) issued as US 9,555,148 to Wattebled et al. in view of U.S. Patent Publication No. US2015/0273433 (“the `433 publication”) to Nakstsuru et al.

Amended claim 1 is drawn to a super absorbent polymer comprising: a base polymer powder comprising a first cross-linked polymer of a water-soluble ethylenically unsaturated monomer having at least partially neutralized acidic groups, wherein the first cross-linked polymer is prepared by crosslinking the water-soluble ethylenically unsaturated monomer in the presence of an internal crosslinking agent, a foaming agent and a surfactant, wherein the surfactant is represented by the chemical formula (2) R-SO3Na, wherein R is an alkyl having 8 to 16 carbon atoms;  and a surface cross-linked layer formed on the base polymer powder and comprising a second cross-linked polymer in which the first cross-linked polymer is further cross-linked via a surface crosslinking agent, wherein the super absorbent polymer has: a 15-min gel-AUL at 0.3 psi of 13 g/g or more, an absorbency under load (AUL) of 18 g/g or more, a gel bed permeability (GBP) of 30 dairy or more, and a vortex time of 45 seconds or less, wherein the vortex time means the amount of time required until the vortex disappears after adding 2 g of a super absorbent polymer to 50 mL of physiological saline solution and then stirring the mixture at 600 rpm.  
Amended claim 11 is drawn to a super absorbent polymer comprising: a base polymer powder comprising a first cross-linked polymer of a water-soluble ethylenically unsaturated foaming agent and a surfactant, wherein the surfactant is represented by the chemical formula (2) R-SO3Na, wherein R is an alkyl having 8 to 16 carbon atoms;  and a surface cross-linked layer formed on the base polymer powder and comprising a second cross-linked polymer in which the first cross-linked polymer is further cross-linked via a surface crosslinking agent, wherein the super absorbent polymer has: a 15-min gel-AUL at 0.3 psi of 13 g/g or more,  a gel bed permeability (GBP) of 30 dairy or more, and a vortex time of 45 seconds or less, wherein the vortex time means the amount of time required until the vortex disappears after adding 2 g of a super absorbent polymer to 50 mL of physiological saline solution and then stirring the mixture at 600 rpm.  

The `273 publication discloses a superabsorbent polymer with rapid absorption properties and a method for production and applications of the superabsorbent polymers. The method for producing a water-absorbing polymer comprising: (i) mixing (α1) 0.1 to 99.999 wt % polymerizable, ethylenically unsaturated, acid-group-containing monomers; (α2) 0 to 70 wt % polymerized ethylenically unsaturated, monomers copolymerizable with (α1); (α3) 0.00 1 to 10 wt %, cross-linking agent(s); (α4) 0 to 30 wt % water-soluble polymers; and (α5) 0 to 20 wt % additive(s), wherein the total quantity by weight of (α1) to (α5) amounts to 100 wt %, (ii) radical polymerization while cross-linking, in order to form a hydrogel polymer, (iii) drying the hydrogel polymer, (iv) grinding and sifting the water-absorbing polymer, (v) surface post-cross-linking the hydrogel polymer, and (vi) drying and processing the polymer, wherein, before the admixture of the initiator and the start of radical polymerization, 0.01 to 5 wt % of a surfactant, relative to acrylic acid, 0.01 to 5 wt % foaming agent, are added, see Abstract.   Many specific examples are disclosed in the publication.  Specifically, Example 10E discloses a method of making the superabsorbent polymers with 0.2% light sodium carbonate (a foaming agent) and not incorporable by polymerization.  Example 10 further discloses that the surface postcrosslinking of the precursors thus obtained was effected by coating with a solution consisting of ethylene carbonate/water/aluminum lactate/aluminum sulphate in a ratio of 1/3/0.4/0.3% based on 100 g of precursor and subsequent heating at 170 °C over a period of 90 min in a drying cabinet, see [0149, and 0189-0191].  
The `433 publication discloses a water absorbing agent which is excellent in a water absorbing physical properties, in particular water absorbing speed and has a great bulk specific gravity and (ii) a method for producing the water absorbing agent, wherein the water absorbing agent is prepared by crosslinking the water-soluble ethylenically unsaturated monomer in the presence of an internal crosslinking agent and a surfactant, wherein the surfactants include anionic surfactant of alkyl sulfate esters such as sodium lauryl sulfate [0185].  

The difference between Applicants’ claims 1-5 and claim 11 and Example 10E of the `273 publication is that the prior art teaches the surfactant is an anionic surfactant of sodium laurylethersulphate (NaLES, not the surfactant of the formula (2) R-SO3Na, wherein R is an alkyl having 8 to 16 carbon atoms (e.g. sodium lauryl sulfate, R is an alkyl having 12 carbon atoms).  In addition, the `273 publication is silent on the some physical properties of the claimed superabsorbent polymers.
  
However, the anionic surfactant NaLES taught by the `273 publication is a closely related to the anionic surfactant sodium lauryl sulfate R-SO3Na of Applicants’ claims 1-5 and 11.  Example 10 teaches that NaLES is a surfactant which is not incorporable by polymerization or a “wash away” surfactant.  Applicant’s claim 1 is written in a product by process format, the base polymer powder of claim 1 would have the same or substantially same structure of the base polymer powder Example 10E of Wattebled `273 because both the base polymer powder are made from substantially same process and both the surfactants NaLES and R-SO3Na are not  the `273 publication.   
In terms of the physical properties of the present claims 1-5 and 11, the `273 publication discloses:  1) an average particle diameter of 300 pm to 600pm, and 2) CRC of 28 g/g or more, see Examples 10E summarized in Table 11, see [0191].   In terms of the other claimed physical properties, AUL (0.9 psi) of 18 g/g or more, 15-min gel-AUL at 0.3 psi of 13 g/g or more, a gel bed permeability (GBP) for a physiological saline solution of 30 Darcy or more, an absorbency under load (AUL) of 18 g/g or more, and a vortex time of 45 seconds or less, the `273 publication demonstrates related gel physical properties with different measurements such as Free Swell Rate (FSR), Absorption Against a Pressure of 0.7 Psi [AAP(0.7 psi)], Saline Flow Conductivity or Permeability (SFC), and Surface Tension (ST), which all result in superabsorbent polymers with rapid absorption properties.  It seems both surfactant and foaming agent (e.g. carbonate) are used in the method of making the superabsorbent polymers disclosed in the prior art and the present application.   
It has long been recognized that a product is inseparable from its properties.  The claimed products and the prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Based on the evidence provided hereby, the Office has established that the `273 prima facie obvious. 
Conclusions
Claims 1-5 and 11 are rejected.
Claims 6-10 remain withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/YONG L CHU/Primary Examiner, Art Unit 1731